Citation Nr: 0735528	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-31 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1962 to August 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for PTSD in November 2001.  The veteran was notified of this 
decision that same month, but did not file an appeal.

2.  The evidence received subsequent to the November 2001 RO 
rating decision includes VA medical records dated from 
January 2001 to May 2003 and a March 2003 medical opinion 
linking the veteran's current diagnosis of PTSD to active 
service; this raises a reasonable possibility of 
substantiating the claim for service connection.  

3.  The veteran has a diagnosis of PTSD.

4.  The veteran's alleged stressor, being involved in a life-
threatening parachute incident, is supported by credible 
supporting evidence and his assertions related to this 
stressor are consistent with the nature of his service.

5.  Competent medical evidence of record links the current 
diagnosis of PTSD to the stressor.





CONCLUSIONS OF LAW

1.  The November 2001 decision of the RO denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104(a) (2001).

2.  The evidence received since the November 2001 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  PTSD was incurred in active service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and grants the veteran's 
claim of service connection for PTSD.

I.  Application to Reopen Claim of PTSD

In a November 2001 rating decision, the RO denied service 
connection for PTSD on the basis that the veteran was not 
diagnosed with PTSD.

The evidence of record at the time of the November 2001 
rating decision included the available service medical 
records (SMRs); VA Compensation and Pension Examinations 
dated April 2000 and June 2001; VA medical records dated from 
September 1999 to December 2000; and statements submitted by 
the veteran dated March and December 2000.

Because the veteran never submitted a Notice of Disagreement 
(NOD) with the November 2001 rating decision, it became final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1103 (2007).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In cases such as this, where the claim is filed on or after 
August 29, 2001, under 38 C.F.R. § 3.156(a), evidence is 
considered "new" if it was not previously submitted to agency 
decision makers.  "Material" evidence is evidence which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the November 2001 rating decision, the veteran 
submitted a completed PTSD questionnaire dated February 2004 
and statements dated February, September, and October 2006.  
In addition, since the November 2001 rating decision, VA 
medical records from January 2001 to May 2003 and a copy of 
the veteran's service duty assignments have been associated 
with claims folder and in May 2004 the veteran was afforded 
another VA Compensation and Pension Examination.  The VA 
medical records are both new and material in that they 
demonstrate that as early as December 2001 the veteran was 
diagnosed with PTSD and in March 2003 the veteran underwent a 
thorough PTSD assessment which associated the veteran's PTSD 
with his alleged in service stressor.  In light of the basis 
for the RO's November 2001 determination, this evidence 
raises a reasonable possibility of substantiating the claim.  
Thus, the evidence is "new and material" under the provisions 
of 38 C.F.R. § 3.156(a), and the claim is reopened.

II.  Service Connection for PTSD

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137 
(West 2002).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007). 

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed in-service stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); Fossie 
v. West, 12 Vet. App. 1, 6 (1998).

If, however, it is determined that the veteran did not engage 
in combat, credible supporting evidence from any source 
showing that his claimed in-service stressor actually 
occurred is required for him to prevail.  See Cohen v. Brown, 
10 Vet. App. 128, (1997); Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Doran v. Brown, 6 Vet. App. 283, 290 (1994).  Under such 
circumstances, the veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395; Doran, supra.

The veteran was honorably discharged in August 1964.  A 
review of the veteran's DD 214 and duty assignment record 
indicate that the veteran was awarded the Parachutist Badge.  
There is no indication of psychiatric complaint, diagnosis, 
or treatment in the veteran's SMRs.  However, the veteran's 
SMRs do indicate that he was treated in August 1963 for a 
lumbo-sacral strain incurred as a result of a bad landing 
during an authorized parachute jump.

The veteran was first afforded a VA Compensation and Pension 
Examination in April 2000.  Upon examination the veteran was 
diagnosed with general anxiety disorder.

The veteran was again afforded a VA Compensation and Pension 
Examination in June 2001.  The veteran reported that during 
his paratrooper training a parachuting incident occurred 
where another paratrooper landed on the veteran's parachute 
causing a life-threatening situation.  He reported that he 
was able to get the other paratrooper off of his parachute, 
however, in the process was unable to prepare for his own 
landing.  The veteran reported landing hard, being shocked, 
having the breath knocked out of him, and thinking he was 
going to die.  The veteran stated that his commanding officer 
insisted that he return to the training exercise even though 
he felt numb and disoriented.  The veteran reported that he 
experienced nightmares of the event, numbness, rage, and 
startle.  He denied any homicidal or suicidal ideation.  Upon 
examination the examiner noted that the veteran's thought 
processes were logical, coherent, and goal directed.  The 
examiner reported that the veteran's judgment was fair and 
that his affect was of an anxious, depressed, volatile 
individual subject to mood variations.  The examiner 
diagnosed the veteran with major depressive disorder with 
psychotic and PTSD features.

In March 2003 the veteran was afforded a PTSD assessment at 
the VA Medical Center in Boston, Massachusetts.  The veteran 
reported to the psychologist essentially the same incident he 
reported during his June 2001 VA Compensation and Pension 
Examination.  The psychologist performed psychometric testing 
and reported that the veteran's Beck Depressive Inventory was 
24, moderate/severe; Beck Anxiety Inventory was 26, moderate 
to severe; Mississippi PTSD Score was 137, which exceeded the 
107 cutoff for PTSD; Psychopathy Checklist (PCL) score was 
81; and Minnesota Multiphasic Personality Inventory (MMPI) - 
PTSD score was 6-8-4-7-1.  The psychologist found that the 
results of the tests were consistent with PTSD.  The 
psychologist reported that the veteran had been exposed to a 
traumatic event that involved actual or threatened death or 
serious injury and that his response involved intense fear.  
The psychologist further noted that the veteran re-
experienced the event, had persistent avoidance or numbing of 
general responsiveness, and had persistent symptoms of 
increased arousal.  The psychologist found that the veteran's 
symptoms were consistent with a Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV) diagnosis 
of PTSD on the Clinician Administered PTSD scale, diagnosed 
the veteran with mild to moderate PTSD, and associated the 
diagnosis of PTSD with the parachute incident reported.

In May 2004 the veteran was afforded another VA Compensation 
and Pension Examination.  The veteran again reported to the 
examiner essentially the same incident he reported during his 
June 2001 VA Compensation and Pension Examination and March 
2003 PTSD assessment.  The examiner noted the veteran was not 
able to specify and describe in detail a severe and horribly 
traumatic military event; he was not anxious, distressed, or 
depressed when expressing his military experience.  The 
examiner stated that the veteran does not report feelings of 
intense fear, helplessness, or horror at the time when he was 
experiencing the events.  The examiner found that there was 
no evidence in the veteran's clinical picture of avoidance of 
stimuli associated with the trauma and that the veteran's 
memories about his army experiences are not intrusive, 
persistent, and distressing interfering with daily function.  
The examiner concluded that the veteran's symptoms did not 
meet the criteria for a diagnosis of PTSD pursuant to DSM-IV, 
and instead diagnosed the veteran with not otherwise 
specified anxiety disorder.  

Since 1999, the veteran has been continuously receiving 
treatment from VA for a psychiatric disorder and was 
diagnosed with PTSD no later than in a December 2001 VA 
outpatient treatment record.  The veteran's VA outpatient 
treatment records are essentially consistent with the June 
2001 and March 2003 examinations.

The Board finds that service connection for PTSD is 
warranted.  The examinations of June 2001 and March 2003 as 
well as the outpatient treatment records associated with the 
claims folder show a current diagnosis of PTSD.  The stressor 
associated with the diagnosis of PTSD, the parachuting 
incident, has been verified by way of treatment for related 
injuries in the veteran's SMRs and related to the diagnosed 
PTSD by a thorough psychological assessment accompanied by 
testing that was performed in March 2003.  This is highly 
probative evidence in the veteran's favor.

Although the May 2004 VA Compensation and Pension Examination 
does not diagnose the veteran with PTSD, in light of the 
evidence showing continuous treatment from 1999 and a 
diagnosis of PTSD, which relied upon an in service stressor, 
the Board find that the evidence in support of the veteran's 
claim is at least in relative equipoise with the evidence 
against it and, therefore, the veteran prevails.  38 U.S.C.A. 
§ 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

The veteran's application to reopen a claim of entitlement to 
service connection for PTSD is granted.

Service connection for PTSD is granted.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


